"A motion for a nonsuit will not be granted where there is any evidence upon which a jury can properly find a verdict for the party producing it, upon whom the burden of proof is imposed." Hovey v. Brown, 59 N.H. 114,116; Paine v. Railway, 58 N.H. 611.
In this case there was evidence from which it could be found that prior to September 4, 1901, the sale of the goods to Laducer had been rescinded by mutual consent; that the title to the goods never vested in Mineau; that on September 4, 1901, when the *Page 346 
defendant converted them to his own use, the title and right of possession was in the plaintiffs; that the lien created by the defendant's attachment, if valid, was abandoned; and that there was no sale of the goods by Laducer to the defendant.
Judgment on the verdict.
All concurred.